Appeal from an order of the Supreme Court, Ontario County (Frederick G. Reed, A.J.), entered November 7, 2007 in a personal injury action. The order denied the motion of plaintiff for an adjournment of the trial.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Smith, J.P., Fahey, Peradotto, Garni and Gorski, JJ.